Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 1 of 43 PageID #: 2979




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
STOKER OLUKOTON WILLIAMS,

                                   Plaintiff,                         MEMORANDUM AND
                                                                      ORDER
        -against-                                                     14-CV-5742 (SIL)

DR. VINCENT GERACI and OFFICER
ROBERT “BOB” KOCH,

                                    Defendants.
-----------------------------------------------------------x

STEVEN I. LOCKE, United States Magistrate Judge:

        By way of Complaint filed on September 26, 2014, Plaintiff Stoker Olukotun

Williams (“Plaintiff” or “Williams”) commenced this action, pro se, asserting civil

rights violations under 42 U.S.C. § 1983 (“Section 1983”) against various individuals

and entities for deliberate indifference to medical needs. 1 See Complaint (“Compl.”),

Docket Entry (“DE”) [1]. On June 29, 2015, Williams filed an Amended Complaint,

(“Am. Compl.”), DE [44], and on June 28, 2016, he filed a Second Amended Complaint

(“Sec. Am. Compl.”), DE [123]. Following the Court’s rulings on a partial motion to

dismiss filed on June 29, 2016, see Memorandum & Order granting DE [122] Motion

to Dismiss, dated January 10, 2017, DE [142], and a motion for summary judgment

filed on August 26, 2016, see Memorandum and Order granting in part and denying

in part DE [127] Motion for Summary Judgment, dated January 31, 2017, (“Summary

Judgment Mem. & Order” or “Summary Judgment Memorandum and Order”), DE



1 This action is proceeding before this Court for all purposes pursuant to the parties’ consent. See DE
[206]; 28 U.S.C. § 636.

                                                         1
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 2 of 43 PageID #: 2980




[145], Plaintiff’s remaining claims are his Section 1983 cause of action against

Defendant Dr. Vincent Geraci (“Geraci”) for failing to provide medical treatment

between June 2014 and April 2016, and his state law claim against Officer Robert

“Bob” Koch (“Koch”) for intentional infliction of emotional distress. See Summary

Judgment Mem. & Order, 26, 41.

       Presently before the Court are the parties’ motions in limine, filed on December

9, 2019, which include a Memorandum of Law in Support of Plaintiff’s Motion in

Limine, (“Pl. Mem.”) DE [215-1], and a Memorandum of Law in Support of Plaintiff’s

Motion in Limine Requesting Adverse Inference (“Pl. Adverse Inference Mem.”), DE

[215-2], Defendants’ December 9, 2019 Letter Motion in Limine (“Def. Ltr. Motion”),

DE [214], and Defendants’ August 5, 2020 Memorandum of Law in Opposition to

Plaintiff’s Motion in Limine (“Def. Opp.”), DE [230]. 2 At the outset, the Court notes

that none of the motions in limine or the opposition includes any exhibits, and

citations to specific parts of the record or elsewhere are sparse. In Williams’s motion

in limine, he seeks to bar Defendants from offering or eliciting evidence at the trial

of: (i) his criminal history; (ii) his alleged use of prostitutes pre-incarceration; (iii) his

entry into incarceration with a gunshot wound and bullet fragments in his arm; (iv)

his prison disciplinary history, with the exception of events that are directly related

to the claims in this action; (v) his mental health history; (vi) the reasons Plaintiff

was housed in the observation bay at Riverhead Correctional Facility; and (vii) his



2Plaintiff was represented when he filed his motions in limine, but no longer has counsel. See
Electronic ORDER granting DE [219] Motion to Withdraw as Attorney, dated June 11, 2020.


                                              2
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 3 of 43 PageID #: 2981




other civil lawsuits and civilian complaints. Pl. Mem. at 1. In addition, Plaintiff

requests: (viii) that he be allowed to appear in front of the jury unshackled and in

regular clothes with a belt, and (ix) that Defendants be prohibited from appearing in

front of the jury in uniform. Id.     In his motion requesting an adverse inference,

Williams requests that Defendants be precluded from offering into evidence or

eliciting any testimony related to video footage from the Riverhead Correctional

Facility, where he was housed during the relevant time period, and an adverse

inference instruction regarding Defendants’ spoliation of certain destroyed video

footage. See Pl. Adverse Inference Mem. at 2.

      In opposition, Defendants state that they do not object to Plaintiff’s requests

regarding: his alleged use of prostitutes pre-incarceration; grievance and disciplinary

history not directly related to his claims; and that he was housed in the observation

bay at Riverhead Correctional Facility due to gang affiliation.        Def. Opp. at 2.

Further, Defendants do not oppose Plaintiff’s request to appear in plain clothes, and

state that they take no position on the cuff and shackle request but defer to the

guidance from the US Marshal on courtroom safety. Id. at 2-3. Finally, Defendants

assert that they will be appearing in traditional dress business clothing. Id. Thus,

these portions of Plaintiff’s motion are granted on consent with the understanding

that any concerns expressed by the US Marshal will be dealt with if and when they

are raised.

      Accordingly, the Court will address the parties’ motions as they relate to

Plaintiff’s: (i) criminal history; (ii) entry into incarceration with a gunshot wound and



                                           3
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 4 of 43 PageID #: 2982




bullet fragments in his arm; (iii) mental health history; (iv) other civil lawsuits and

civilian complaints; and (v) request for preclusion of video footage and an adverse

inference. Finally, the Court will turn to Defendants’ unopposed motion in limine,

which seeks to preclude Plaintiff from introducing evidence regarding a prior Section

1983 Civil Rights case against Geraci. See generally Def. Ltr. Motion.

         For the reasons set forth herein, Plaintiff’s motions are granted in part and

denied in part, and Defendants’ motion is granted.

    I.      BACKGROUND

         When Williams filed the original complaint, he was housed in Suffolk County

Correctional Facility located in Riverhead, New York. 3 See Compl. at 5. Geraci is

the Director of the Medical Unit at the Suffolk County Jail in Riverhead, see Affidavit,

DE [127-14], Exhibit (“Ex.”) H to First Motion for Summary Judgment, ¶1, and Koch

is a Corrections Officer there, see Defendants’ Rule 56.1 Statement (“Defs.’ 56.1

Stmt.”), DE [112-1], ¶35.           Plaintiff is currently incarcerated in Shawangunk

Correctional Facility in Wallkill, see Reply in Opposition to Plaintiff’s Motion to

Compel and Status of Production of Video Footage, DE [168], at 1, 4 where he is

serving a sentence of life without parole plus 155 years for December 7, 2016

convictions for Murder in the First Degree, Robbery in the First Degree, Criminal




3 Plaintiff refers to the facility as “Riverhead Correctional Facility” in his moving papers, whereas
Defendants refer to it as “Suffolk County Jail.” See generally Pl. Mem; Def. Opp.
4 Many of the documents referenced in this opinion do not contain their own consistent pagination.

Citations to these documents are to the page numbers as the appear on the Court’s electronic filing
system.

                                                 4
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 5 of 43 PageID #: 2983




Use of a Firearm in the First Degree, and Attempted Murder in the Second Degree.

See Def. Opp. at 3.

            A. Plaintiff’s Claims

         The following description of Plaintiff’s allegations concerning his remaining

claims are taken from his Second Amended Complaint and from the Summary

Judgment Memorandum and Order, and are provided for context purposes only.

         Williams alleges that Geraci was deliberately indifferent to his medical needs

while incarcerated by failing to provide medical treatment for back pain between

June 20, 2014, and April 22, 2016. See Sec. Am. Compl. at 18-21, 29. In ruling on

Defendants’ summary judgment motion, the Court concluded that “Plaintiff’s

allegations of chronic pain combined with his positive diagnosis of spinal lipomatosis

raises issues of fact as to whether he has suffered an objectively serious deprivation

of adequate medical care,” and “whether Dr. Geraci acted with a sufficiently culpable

state of mind,” based on, inter alia, Williams’s allegations of filing numerous medical

“chits” that were ignored and a note he wrote and grievance he filed related to these

issues, such that a trial is appropriate. See Summary Judgment Mem. & Order at

22-26.

         Further, Plaintiff maintains a claim against Koch for intentional infliction of

emotional distress based on various alleged statements and conduct, including that

Koch told him that he wants to “execute [him] with his pistol,” wrote down the

addresses of Plaintiff’s loved ones and told him “you can’t protect them from here,”

Sec. Am. Compl. at 25, 34, and that between September 2013 and June 2014, Koch



                                            5
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 6 of 43 PageID #: 2984




“berated [him] daily,” telling him that (1) “he would love to volunteer for [Plaintiff’s]

firing squad,” (2) “he [wa]s going to bring in his pistol and shoot [Plaintiff] in [his]

head if his condition worsens,” and (3) “in Texas, they would have executed [you]

already.” Id. at 34. Williams asserts that Koch was aware that gangs had a “hit” on

his life and told him that “gang members [we]re going to have [Plaintiff] on [his] knees

sucking dick all day . . . [and] they [we]re going to make [Plaintiff] their bitch.” Id.

at 35. Further, Williams alleges that Koch told him that he “should hang [him]self

after 3AM.” Id. at 36. Plaintiff claims that he has suffered from nightmares and

emotional distress as a result of Koch’s alleged behavior. Id.

           B. Procedural History

      Given that this case commenced six years ago, there is a lengthy procedural

history. Below is an overview of the events that took place for context purposes.

      i.     Discovery, proposed exhibits and evidence

      On May 22, 2015, the Honorable Arlene R. Lindsay, the Magistrate Judge

originally assigned to this case, issued a scheduling order requiring that, prior to

discovery, (1) Plaintiff prepare a written narrative statement of the facts he currently

anticipates presenting at trial through the testimony of witnesses or documentary

evidence, and to file it and send it to Defendants by July 3, 2015 and (2) each

defendant serve and file a written narrative of the facts they anticipate presenting at

trial through the testimony of witnesses or documentary evidence, including a list of

all exhibits they intend to offer, the names and addresses of all witnesses they intend

to call, and a summary of each anticipated witness’s testimony by August 14, 2015.



                                           6
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 7 of 43 PageID #: 2985




See Scheduling Order, DE [34]. Next, the scheduling order required the parties to

initiate discovery, which was to be completed by November 23, 2015. Id. Further, it

required that by December 14, 2015, Williams was to submit a revised narrative

statement, exhibit list, witness list, and summary of each witness’s testimony. Id.

The scheduling order stated that this was expected to be the final written

presentation and “will accurately reflect the facts which plaintiff will establish at trial

and accurately recite all exhibits plaintiff will introduce and all witnesses [he] will

call, including the substance of each witness’s testimony.” Id. It further stated that

“[a]ny evidence not fully and accurately disclosed in this final pretrial narrative

statement and list of documents and witnesses will be excluded at the trial,” and that

there would only be an exception to prevent manifest injustice. Id. Finally, the order

required Defendants to submit the pretrial order by January 18, 2016. Id.

      On February 18, 2016, after Defendants requested and were granted an

extension, see ORDER re DE [93], dated January 29, 2016, a proposed joint pretrial

order was filed (“Proposed Pretrial Order”), see DE [101], along with an addendum on

February 19, 2016. See DE [102]. On February 19, 2016, the Honorable Arlene R.

Lindsay approved the Proposed Pretrial Order. See ORDER re DEs [101] [102], dated

February 19, 2016.

      In the Proposed Pretrial Order, Plaintiff’s proposed list of exhibits include:

      1. Medical records;

      2. Minutes of writ court hearings;

      3. Video footage;



                                            7
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 8 of 43 PageID #: 2986




       4. Grievances;

       5. Observation reports;

       6. Paper work from County attorney;

       7. Inmate handbook;

       8. Cases related to Suffolk Jail; and

       9. Newspaper article 12-5-15.

See Proposed Pretrial Order, 8.

       Further, Defendants’ proposed list of exhibits is comprised of:

       a.) Plaintiff's Suffolk County Jail records;

       b.) Plaintiff's Jail medical records;

       c.) Jail Observation Reports of Plaintiff;

       d.) Plaintiff’s records from Peconic Bay Medical Center;

       e.) Incident report relating to June 18, 2014 incident;

       f.) Minutes from Writ proceedings in State Supreme Court;

       g.) Video footage of plaintiff; and

       h.) Plaintiff’s Suffolk County Jail Mental Health Records Summons “and

       complaint and amended complaint filed by plaintiff along with any other legal

       documents drafted by the plaintiff which pertain to the allegations he

       purportedly sets forth in this complaint.”

Id. at 9.

       The Court is unaware of any subsequent pretrial order, proposed or otherwise.




                                               8
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 9 of 43 PageID #: 2987




The Proposed Pretrial Order was filed after Plaintiff’s Amended Complaint, but

before Plaintiff’s Second Amended Complaint. See Am. Compl.; Sec. Am. Compl. It

was also filed prior to the Summary Judgment Memorandum and Order. However,

a claim against Geraci for deliberate indifference to medical needs was contained in

all versions of the Complaint, see Compl.; Am. Compl; Sec. Am. Compl., and a claim

against Koch for intentional infliction of emotional distress was set forth in both the

Amended Complaint and the Second Amended Complaint. See Am. Compl; Sec. Am.

Compl.

      Further, Defendants filed the following exhibits with their motion for summary

judgment:

          1. Plaintiff’s Suffolk County Jail Medical Records to June 23, 2015;

          2. Deposition Excerpts of Stoker Williams;

          3. Observation Reports for Stoker Williams;

          4. Interrogatory responses of Dr. Vincent Geraci;

          5. Suffolk Jail Grievance R-2015-043;

          6. Suffolk Jail Grievance R-2015-151;

          7. Plaintiff’s Suffolk County Jail Medical Records July 2015 to Present;

          8. Affidavit of Dr. Vincent Geraci dated August 26, 2016;

          9. Affidavit of Deputy Sheriff Allen Shapiro dated August 19, 2016;

          10. Affidavit of Deputy Sheriff Douglas Mehrman dated August 19, 2016;

          11. Suffolk County Sheriff’s Sergeant Assignment Sheet; and

          12. Suffolk County Jail Inmate Handbook.



                                          9
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 10 of 43 PageID #: 2988




See Declaration in Support of the Defendants’ Rule 56 Motion, DE [127-4].

       Moreover, Williams included exhibits with his Rule 56.1 Counterstatement,

(“Pl.’s 56.1 Counterstmt.”), DE [112-2], as well as his Response to Motion Re: DE

[127] First Motion for Summary Judgment, DE [131], which the Court construed as

a Supplemental Rule 56.1 Counterstatement (“Pl.’s Suppl. 56.1 Counterstmt.”) in

response to Defendants’ Supplemental Rule 56.1 Statement filed with their summary

judgment motion. See Summary Judgment Mem. & Order, 2, n.1. Plaintiff included

an exhibit list with his Supplemental Rule 56.1 Counterstatement, which contains,

as Williams describes: (1) a response to a grievance he filed, (2) a grievance he filed

about a trip to the hospital, (3) a court order forcing the jail to allow him to use a

wheelchair, (4) a blank medical grievance, (5) a blank medical chit, (6) an article about

the jail’s medical unit, (7) a lawsuit filed against the jail’s medical unit, (8) the court

transcript from a Habeas Corpus hearing seeking medical care, (9) observation

reports, (10) a record of medical forms he gave nurses, 5 (11) court transcripts from a

Habeas Corpus hearing, (12) an answer to a grievance he put in about his 23-hour

lockdown status, (13) an article about sciatica, herniated discs, and how to diagnose

and treat spinal conditions, (14) pages from the inmate handbook about requesting

medical care, (15) his medical records, (16) grievances, letters to internal affairs

seeking video footage, (17) a letter to the warden, (18) exhibits “related to video,” (19)

questions Nurse Webster answered, and (20) a chapter from a book called “A

Jailhouse Lawyer’s Manual.” See DEs[131-2], [131-4], [131-5]. As set forth above,


5This appears to be a list written by Williams of dates, times, and the contents of medical grievances
and chits. It is not clear when this list was made.

                                                 10
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 11 of 43 PageID #: 2989




there were also various exhibits filed with Plaintiff’s Rule 56.1 Counterstatement,

many of which match those included with the Supplemental 56.1 Supplemental

Counterstatement. The record does not indicate that additional discovery took place

following the Proposed Pretrial Order, other than limited expert discovery discussed

below.

         Further, throughout this litigation, Plaintiff made numerous attempts to

obtain video footage for a time frame beginning in early 2014 from Defendants for his

housing area in the jail, see DEs [17], [33], & [49], but was ultimately able to view

video footage only from select dates in 2015. See ORDER re DE [49], dated September

8, 2015, DE [56].

         ii.   Pretrial Events

         On July 19, 2018, a pretrial conference was held, and a trial was set for

December 17, 2018. See Minute Order for Pretrial Conference, DE [160].

         Following a series of changes to the trial date, see, e.g., DE [169], Electronic

Order dated January 16, 2019, DE [183], Electronic Order dated February 19, 2019,

Electronic Notice of Hearing (Date Change) dated May 31, 2019, the trial was

scheduled for December 16, 2019.

         At an October 25, 2019 status conference, the parties consented to the case

being reassigned to this Court. See DE [195]. On November 4, 2019, Plaintiff was

appointed counsel, who for reasons irrelevant to the present motion, no longer

represents him. There were two more status conferences on November 6, 2019, DE

[201], and November 20, 2019, DE [203]. At the November 20, 2019 conference,



                                            11
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 12 of 43 PageID #: 2990




Plaintiff made an oral motion to take the deposition of a treating physician, which

was granted. Id.

         On December 6, 2019, Plaintiff requested an adjournment of the trial in order

to conduct expert discovery. See DE [210].

         On December 9, 2019, both parties filed proposed jury instructions, see DEs

[211], [212], and Williams filed a proposed voir dire, see DE [213].

         On December 10, 2019, Williams’s motion to adjourn the trial date and conduct

expert discovery was granted. See Electronic ORDER granting DE [210] Motion to

Continue. In the electronic order, the Court directed the parties to meet and confer

for the purposes of drafting a proposed amended scheduling order for expert discovery

with two sets of trial dates, to be filed on or before January 6, 2020. Id.

         On December 23, 2019, the parties filed a joint letter with their proposed

expert discovery schedule and requested to revisit trial dates in April 2020. DE [217].

No trial date was ultimately selected, and it’s unclear from the record if expert

discovery was conducted or completed.

   II.      LEGAL STANDARDS

         A. Motion in Limine

         “The purpose of a motion in limine is to allow the trial court to rule in advance

of trial on the admissibility and relevance of certain forecasted evidence.” Jean-

Laurent v. Hennessy, 840 F. Supp. 2d 529, 536 (E.D.N.Y. 2011) (citing Luce v. United

States, 469 U.S. 38, 40 n.2 105 S. Ct. 460, 463 n.2 (1984)). Evidence should only be

excluded if it is inadmissible on all potential grounds. See Porter v. Home Depot



                                            12
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 13 of 43 PageID #: 2991




U.S.A., Inc., No. 12-cv-4595, 2015 WL 128017, at *2 (E.D.N.Y. Jan. 8, 2015); United

States v. Paredes, 176 F. Supp. 2d 179, 181 (S.D.N.Y. 2001). Courts considering a

motion in limine may reserve decision until trial in order to place the motion in the

appropriate factual context. Jean-Laurent, 840 F. Supp. 2d at 536; see Nat’l Union

Fire Ins. Co. v. L.E. Myers Co. Grp., 937 F. Supp. 276, 283 (S.D.N.Y. 1996). The court’s

ruling is also “subject to change when the case unfolds, particularly if the actual

testimony differs from what was [expected].” Luce, 469 U.S. at 41, 105 S. Ct. at 463.

      Evidence must be relevant in order to be admissible at trial. Fed. R. Evid. 402.

Evidence is relevant if it “has any tendency to make a fact more or less probable than

it would be without the evidence.” Fed. R. Evid. 401. The standard is “very low.”

United States v. White, 692 F.3d 235, 246 (2d Cir. 2012) (quoting United v. Al-Moavad,

545 F.3d 139, 176 (2d Cir. 2008)). All relevant evidence is admissible unless the

United States Constitution, a federal statute, the Federal Rules of Evidence, or rules

prescribed by the Supreme Court provide otherwise. Fed. R. Evid. 402; see White, 692

F.3d at 246.

      B. Plaintiff’s Claims

               i.   Deliberate Indifference to Medical Needs

      The Second Circuit has two requirements for Plaintiff to establish deliberate

indifference to medical needs. The first requirement, which is objective, asks whether

“the alleged deprivation of adequate medical care” is “sufficiently serious.”

Salahuddin v. Goord, 467 F.3d 263, 279 (2d Cir. 2006) (internal quotations marks

and citations omitted). This inquiry has two components: whether the Plaintiff was



                                          13
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 14 of 43 PageID #: 2992




“actually deprived of adequate medical care,” and “whether the inadequacy in medical

care is sufficiently serious.” Id. at 279-80 (internal quotations marks and citations

omitted). The second requirement is subjective, and requires that the charged official

“acted with a sufficiently culpable state of mind.” Id. (internal citation omitted).


             ii.     Intentional Infliction of Emotional Distress

      In New York State, a claim for intentional infliction of emotional distress

“requires a showing of: ‘(i) extreme and outrageous conduct; (ii) intent to cause, or

disregard of a substantial probability of causing, severe emotional distress; (iii) a

causal connection between the conduct and injury; and (iv) severe emotional

distress.’” Rich v. Fox News Network, LLC, 939 F.3d 112, 122 (2d Cir. 2019) (citing

Howell v. N.Y. Post Co., Inc., 81 N.Y.2d 115, 121, 596 N.Y.S.2d 350, 353 (1993)).

III. DISCUSSION

      A. Plaintiff’s Motions

          i. Plaintiff’s Criminal History

      As part of his motions, which Defendants oppose, Williams seeks to preclude

Defendants from eliciting or introducing any evidence or testimony regarding his

criminal history, including the length of his sentence and the underlying

circumstances surrounding his arrest and prosecution leading to his incarceration.

Pl. Mem. at 2.


                   a. Rule 609(a)(1)


      Defendants seek to admit Plaintiff’s prior convictions for impeachment

purposes under Rule 609(a)(1), See Def. Opp. at 3. Specifically, Defendants request

                                          14
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 15 of 43 PageID #: 2993




to admit the nature of the charges, the level of convictions, and the ultimate sentence.

See id. Plaintiff argues that the unduly prejudicial effect of this evidence outweighs

the probative value under Rule 403, and therefore exclusion is appropriate. Pl. Mem.

at 4-8.


                          1. Legal Standards


          Fed. R. Evid. 609(a) provides, for convictions less than ten years old, that when

attacking a witness’s character for truthfulness by evidence of a criminal conviction,

“for a crime that, in the convicting jurisdiction, was punishable by death or by

imprisonment for more than one year, the evidence . . . must be admitted, subject to

Rule 403, in a civil case . . .” Fed. R. Evid. 609 (a)(1)(A). Rule 403 provides that “[t]he

court may exclude relevant evidence if its probative value is substantially outweighed

by a danger of one or more of the following: unfair prejudice, confusing the issues,

misleading the jury, undue delay, wasting time, or needlessly presenting cumulative

evidence.” Fed. R. Evid. 403; see United States v. Estrada, 430 F.3d 606, 620-21 (2d

Cir. 2005) (setting forth the standard). Further, “[i]n balancing the probative value

against prejudicial effect under [Rule 609(a)(1)], courts examine the following factors:

(1) the impeachment value of the prior crime, (2) the remoteness of the prior

conviction, (3) the similarity between the past crime and the conduct at issue, and (4)

the importance of the credibility of the witness.” Daniels v. Loizzo, 986 F. Supp. 245,

250 (S.D.N.Y. 1997) (citing United States. v. Hayes, 553 F.2d 820, 828 (2d Cir. 1977))

(other citation omitted). “Although all of these factors are relevant, ‘[p]rime among

them is [the first factor, i.e.,] whether the crime, by its nature, is probative of a lack

                                             15
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 16 of 43 PageID #: 2994




of veracity.’ ” United States v. Brown, 606 F. Supp. 2d 306, 312 (E.D.N.Y. 2009)

(quoting United States v. Ortiz, 553 F.2d 782, 784 (2d Cir. 1977)). “ ‘[C]rimes of

violence and assaultive behavior have limited probative value concerning a witness’s

credibility.’ ” Dougherty v. Cty. of Suffolk, No. 13-cv-6493, 2018 WL 1902336, at *4

(E.D.N.Y. Apr. 20, 2018) (quoting Celestin v. Premo, No. 12-CV-301, 2015 WL

5089687, at *2 (N.D.N.Y. Aug. 27, 2015)).         In addition, “[t]he second factor,

remoteness, is measured from the date of trial, and more recent convictions are

deemed to be more probative than older convictions.” Jean-Laurent v. Hennessy, 840

F. Supp. 2d 529, 544 (E.D.N.Y. 2011) (citing Stephen v. Hanley, No. 03-cv-6226, 2009

WL 1471180, at *4 (E.D.N.Y. May 21, 2009)). Further, the third factor “deals with

the similarity of the charged crimes, or the incident at issue in the pending case, to

the conviction. The less similar the pending case to the prior conviction, the less

prejudicial its admission is.” Hanley, 2009 WL 1471180 at *5 (citing United States.

v. Hayes, 553 F.2d 820, 828 (2d Cir. 1977)). Last, “where the credibility of a given

witness is particularly important because there is little other documentary or

supporting evidence and ‘success at trial probably hinges entirely on [the witness’s]

credibility with the jury,’ the fourth factor weighs in favor of admission of the prior

conviction.” Jean-Laurent, 840 F. Supp. 2d at 544 (citing Jones v. City of New York,

No. 98-cv-6493, 2002 WL 207008, at *3 (S.D.N.Y. Feb. 11, 2002)).


                       2. Application

                                     i. Impeachment Value of Prior Crimes




                                          16
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 17 of 43 PageID #: 2995




          For all four convictions, the first factor weighs against admission. As set forth

above, crimes of violence, such as those at issue here, have limited probative value

concerning credibility. See United States v. Flaharty, 295 F.3d 182, 191 (2d Cir. 2002)

(“Murder generally is not a crime of dishonesty . . . ”); Dougherty, 2018 WL 1902336

at *4 (E.D.N.Y. Apr. 20, 2018) (finding that robberies are “crimes of violence with

little if any bearing on credibility”); Espinosa v. McCabe, No. 10-cv-497, 2014 WL

988832, at *1, 4 (N.D.N.Y. Mar. 12, 2014) (finding that the impeachment value of

prior convictions weighs against admission for a plaintiff’s felony convictions, which

included Attempted Murder in the Second Degree and Criminal Use of a Firearm in

the First Degree).

                                        ii. Remoteness

          As set forth above, remoteness is calculated from the date of trial. Given that

at trial date has not been set in this matter, the Court is unable to fully consider this

factor.     However, the Court notes that this factor will likely favor admission, as at

this time, the conviction is not even four years old. See Jean-Laurent, 840 F. Supp.

2d at 544 (finding the remoteness factor favors admission where the conviction is six

years old, “well within the ten-year limit imposed by Rule 609”).


                                       iii. Similarity Between the Past Crimes and
                                            Conduct at Issue

          Plaintiff’s claims of deliberate indifference to medical needs and intentional

infliction of emotional distress bear no similarities to the convictions. Thus, the Court

finds that this factor weighs in favor of admission.



                                             17
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 18 of 43 PageID #: 2996




                                         iv. Importance of the Credibility of the Witness

       The Court also finds that credibility of the witness weighs in favor of

admission. Although Plaintiff does plan to point to documentary evidence in this

matter, see Proposed Pretrial Order, for the intentional infliction of emotional distress

claim in particular, which is supported by statements Koch allegedly made to

Williams, the Court expects that Plaintiff’s credibility will be a key factor in assessing

this claim. 6

                           3. Conclusion

       Although the Court finds that the third and fourth factors, and potentially the

second factor, favor admission, the probative value of the convictions is substantially

outweighed by the unfair prejudice that Williams may face under Rule 403 by

allowing admission of his convictions. See, e.g., Zulu v. Barnhart, No. 16-cv-1408,

2019 WL 3239397, at *2 (N.D.N.Y. July 18, 2019) (citing United States v. Agostini,

280 F. Supp. 2d 260, 262 (S.D.N.Y. 2003)) (finding that a plaintiff’s prior murder

conviction is highly prejudicial and could cause the jurors to evaluate his worth as a

witness based on that conviction, regardless of its irrelevance to his claim).


       Thus, the Court will allow admission of the fact that Williams was convicted of

four felonies, when he was convicted, and the fact that he is currently incarcerated

and serving a sentence, but will not allow admission of which crimes Plaintiff was

convicted of, the facts underlying the offenses, or the length of the sentence, other



6 The Court observes that Plaintiff does appear to have filed a written grievance related to his
interactions with Koch. See Suffolk Jail Grievance R-2015-151, DE [127-12], Ex. F to First Motion for
Summary Judgment.

                                                 18
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 19 of 43 PageID #: 2997




than to state that the felonies are punishable by a term of imprisonment of more than

one year. See Hines v. Huff, No. 16-cv-503, 2019 WL 3574246, at *2 (N.D.N.Y. Aug.

6, 2019) (internal citations omitted) (allowing defendants to introduce that a plaintiff

was convicted of felonies punishable by a term of imprisonment of more than one

year, but not the sentence, stating that “[t]he length of a sentence may bear a relation

to the gravity of an offense” and finding that admitting the length of the sentence

“creat[es] a danger of unfair prejudice because the jury might infer from its length

that Plaintiff committed a serious violent crime, and unfairly decide this case,

involving a physical altercation with the officers, based on such an inference”); see

also Olutosin v. Gunsett, No. 14-CV-00685, 2019 WL 5616889, at *10 (S.D.N.Y. Oct.

31, 2019) (allowing the defendants “to cross-examine the plaintiff about the fact that

he is a convicted felon serving an indeterminate sentence greater than 25 years” but

precluding defendants from “offer[ing] evidence regarding the specific offenses

charged, the actual length of the sentence, or the underlying details of the offense”).

      Accordingly, Plaintiff’s motion to preclude which crimes Plaintiff was convicted

of, the underlying details of the convictions, and the length of the sentence is granted.

                 b. Rule 608(b)(1)

      In addition to seeking to admit Plaintiff’s prior convictions under Rule 609,

Defendants seek to cross-examine Williams about the events leading to his arrest and

conviction, namely, that he was convicted for September 7, 2013 conduct where he

robbed someone at gunpoint, murdered her by shooting her in the head, engaged in a

shootout with the police during which he was shot in the arm, and ran from the scene



                                           19
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 20 of 43 PageID #: 2998




and tried to evade capture by hiding in the woods, under Rule 608(b)(1). See Def.

Opp. at 4. Defendants argue that the facts underlying Plaintiff’s conviction should

be admissible to impeach his credibility and show his lack of truthfulness because

they contrast with statements he made elsewhere, specifically, invoking his Fifth

Amendment privilege during his deposition, but at his criminal trial, telling the jury

that he did not commit the crime, but it was one of his other personalities named

Malik. Id. Defendants argue that Plaintiff claims that he suffers from schizophrenia

and has been diagnosed with that condition, but that during the police interrogation,

he did not mention any other personalities, including Malik. Id.

                      1. Legal Standard
      Rule 608(b) provides in relevant part that: “[e]xcept for a criminal conviction

under Rule 609, extrinsic evidence is not admissible to prove specific instances of a

witness’s conduct in order to attack or support the witness’s character for

truthfulness. But the court may, on cross-examination, allow them to be inquired

into if they are probative of the character for truthfulness or untruthfulness of . . .

the witness.” Fed. R. Evid. 608(b)(1). The admissibility of evidence under Rule 608(b)

“is subject to the probative-prejudice balancing test in Rule 403.” Jean-Laurent v.

Hennessy, 840 F. Supp. 2d 529, 552 (citing United States v. Schwab, 886 F.2d 509,

513 (2d Cir.1989)).


                      2. Application
      The Court concludes that Williams telling the jury in his criminal trial that he

did not commit the crime, but then stating that another one of his personalities

named Malik did, while failing to mention multiple personalities during the police

                                          20
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 21 of 43 PageID #: 2999




interrogation following his arrest, is relevant to truthfulness, and thus may be

explored on cross-examination. However, the Court finds that the probative value of

the facts underlying Plaintiff’s arrest, which point to his involvement in violent

crimes, is outweighed by the potential to unduly prejudice the jury against Plaintiff.

                     3. Conclusion

      Accordingly, the facts underlying Williams’s conviction are inadmissible, but

pursuant to Rule 608(b), on cross-examination, Plaintiff’s statements at his criminal

trial regarding multiple personalities, and the fact that he did not mention another

personality in the police interrogation following his arrest, may be addressed.

      In reaching this conclusion, the Court notes three arguments made by

Defendants.   Defendants assert that the facts underlying Plaintiff’s arrest and

conviction should be admissible to attack his credibility because the physical activity

of running in the woods and evading capture belie his claim that he had a back

condition requiring medical attention when he entered the jail. Def. Opp. at 4-5.

Moreover, these events may have caused Plaintiff distress or emotional trauma and

are thus probative on the issue of damages. Id. at 5. Finally, Defendants appear to

argue that the events leading to the conviction, which include that he robbed his

victim at gunpoint and thereafter murdered her by shooting her in the head, followed

by a shootout with the police in which he was shot in the arm, ran from the scene,

and hid in the woods to avoid capture, should be admissible because these facts may

have also caused him emotional distress. While the Court acknowledges that there

is some relevance to this evidence for the reasons Defendants argue, ultimately, the



                                          21
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 22 of 43 PageID #: 3000




probative value is outweighed by the unduly prejudicial impact it may have on the

jury’s deliberations. 7

        Accordingly, Plaintiff’s motion regarding his criminal history is granted.

Defendants, however, may cross-examine Plaintiff regarding his comments about an

alternate personality, and failing to mention this during a police interrogation.

                ii.     Plaintiff’s Gunshot Wound

        Williams asserts that during his deposition, Defendants tried to elicit

testimony from him about a gunshot wound he had at the time of his arrest. Pl. Mem.

at 9. He argues that the fact that he entered the prison system with a gunshot wound,

and that he currently has bullet fragments in his arm, should be precluded under

Rules 401-404 as irrelevant, prejudicial, and improper character evidence. Id.


        For the reasons set forth below, the Court deems the fact that the Plaintiff

entered jail with a gunshot wound inadmissible. As a result, Plaintiff’s motion is

granted in this respect.


            a. Legal Standards

        “[Fed. R. Evid. 402] requires that evidence be relevant to be admissible,” which

“is defined as evidence ‘having any tendency to make the existence of any fact that is

of consequence to the determination of the action more probable or less probable than

it would be without the evidence.’ ” Jean-Laurent v. Hennessy, 840 F. Supp. 2d 529,


7 Regarding the back injury, Defendants have put forth that they have other evidence relating to
Plaintiff’s physical activity while incarcerated, including that he played basketball two to three times
a week since entry into jail in September 2013, see Defs.’ 56.1 Stmt., ¶5, which Williams does not
dispute, see Pl.’s 56.1 Counterstmt., ¶5, and is not addressed in the parties’ motions.


                                                  22
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 23 of 43 PageID #: 3001




536 (E.D.N.Y. 2011) (quoting Fed. R. Evid. 401). Thus, “the court’s determination of

what constitutes ‘relevant evidence’ is guided by the nature of the claims and defenses

in the cause of action.” Id.

      Further, “[e]vidence of a crime, wrong, or other act is not admissible to prove a

person’s character in order to show that on a particular occasion the person acted in

accordance with the character.” Fed. R. Evid. 404(b)(1). Nevertheless, “this evidence

may be admissible for another purpose, such as proving motive, opportunity, intent,

preparation, plan, knowledge, identity, absence of mistake, or lack of accident.” Fed.

R. Evid. 404(b)(2).

      Finally, as set forth above, under Rule 403, “[t]he court may exclude relevant

evidence if its probative value is substantially outweighed by a danger of one or more

of the following: unfair prejudice, confusing the issues, misleading the jury, undue

delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid. 403.

“In making a Rule 403 determination, courts should ask whether the evidence’s

proper value ‘is more than matched by [the possibility] . . . that it will divert the jury

from the facts which should control their verdict.’ ” Jean-Laurent, 840 F. Supp. 2d

at 537 (quoting Bensen v. Am. Ultramar, Ltd., No. 92-cv-4420, 1996 WL 422262, at

*6 (S.D.N.Y. July 29, 1996)).

          b. Application

      Based on Defendants’ argument that the fact that Plaintiff entered jail with a

gunshot wound “is probative on the issue of the extent of his purported continuing

back injury,” Def. Opp. at 6, the Court understands Defendants to be arguing that



                                           23
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 24 of 43 PageID #: 3002




this fact is relevant to Williams’s Section 1983 claim for deliberate indifference to his

medical needs against Geraci. Thus, the Court considers this evidence pursuant to

Rules 402 and 403.


       In their opposition, Defendants assert that the gunshot wound is relevant

because Williams alleges that he made repeated complaints about his back since he

entered the jail, but that his medical records belie this claim. 8 Id. However, the

Court finds that Plaintiff’s gunshot wound to his arm when he entered jail in

September 2013 is of limited relevance to his claim that between June 20, 2014 and

April 22, 2016, Geraci was deliberately indifferent to his medical needs concerning

chronic pain in his back.


       Further, to the extent the gunshot wound is relevant, this evidence would be

unfairly prejudicial under Rule 403. It appears that the gunshot wound occurred

during the events that led to Plaintiff’s conviction. When Williams was admitted to

jail, “he had a gunshot wound to his arm caused during the commission of the crime

for which he was incarcerated.” See Defs’ 56.1 Statement, ¶1. Thus, this could lead

the jury to speculate that Plaintiff was convicted of violent crimes, a fact which, as

set forth above, the Court deems to be unfairly prejudicial.




8 Here, Plaintiff’s motion does not appear to seek preclusion of any particular records— just the fact
that he entered jail with the wound. Further, Defendants have not presented the Court with the
specific records they are seeking to include, although the Court notes that there are references to
Williams’s gunshot wound in various medical records submitted with Defendants’ summary judgment
motion. See generally DEs [127-6], [127-13], Exs. A, G to First Motion for Summary Judgment. The
Court declines to rule on the admissibility of any records at this time, and its ruling is limited to
whether the fact that Plaintiff came to jail with a gunshot wound is admissible.


                                                 24
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 25 of 43 PageID #: 3003




          c. Conclusion

      Therefore, the Court concludes that evidence that Williams entered jail with a

gunshot wound is inadmissible and Plaintiff’s motion regarding the gunshot wound

is granted.


              iii.   Plaintiff’s Mental Health History

      Williams next seeks to exclude evidence of his mental health history, including

his diagnosis of schizophrenia and his mental health treatment while incarcerated on

the grounds that it is irrelevant, not probative of any fact of consequence in this

litigation, unfairly prejudicial, confusing to the jury, a waste of judicial resources, and

improper character evidence. Pl. Mem. at 10. Plaintiff’s motion in this regard is

denied.

          a. Legal Standards
      A witness’s psychological history may be admitted as evidence when it goes to

credibility. United States v. Sasso, 59 F.3d 341, 347 (2d Cir. 1995) (citing Fed. R.

Evid. 611(b)). Further, “[a] mere history of psychological illness, not probative of the

witness’s state of mind at the time of the events being recalled, should not be admitted

and risks stereotyping people with mental illness as incapable of testifying to events.”

Hernandez v. Kelly, No. 09-cv-1576, 2011 WL 2117611, at *5 (E.D.N.Y. May 27, 2011)

(citing Sasso, 59 F.3d at 348); see also Lewis v. Velez, 149 F.R.D. 474, 484 (S.D.N.Y.

1993) (“A holding that any and all aspects of a witness’ psychiatric history are

probative of credibility would embrace unwarranted stereotypes of persons who seek

mental health treatment.”). In assessing the probative value of the evidence, Courts


                                            25
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 26 of 43 PageID #: 3004




consider: (1) “the nature of the psychological problem,” (2) “the temporal recency or

remoteness of the history,” and (3) “whether the witness suffered from the problem

at the time of the events to which she is to testify, so that it may have affected her

ability to perceive or to recall events or to testify accurately.” Sasso, 59 F.3d at 347-

48 (internal quotation marks and citations omitted).                    Further, the Court “has

discretion to limit such evidence if it determines that the probative value of the

evidence is outweighed by its potential for unfair prejudice, confusion of the issues,

or waste of time.” Id. at 348 (citing Fed. R. Evid. 403; Chnapkova v. Koh, 985 F.2d

79, 81 (2d Cir. 1993)).

           b. Application
        Defendants assert that Plaintiff’s mental health history is probative of his

“credibility and ability to perceive or recall events or to testify truthfully.” Def. Opp.

at 6. In support of their assertions, Defendants state that there are mental health

records, in addition to Williams’s “admissions in submissions to the Court,” which

includes a subsequent lawsuit, “that he has, or at least claims to have, suffered from

a mental disorder that causes him to experience delusions that grossly distort his

reactions to events.” Id. at 7. 9 Further, Defendants argue that Plaintiff’s mental

health history is admissible on the issue of damages in relation to his claim against

Koch for intentional infliction of emotional distress. Id.




9 This reference appears to be to a lawsuit filed by Plaintiff on December 6, 2016, see Williams v. Hall
et al., 16-cv-6830, Docket Sheet (E.D.N.Y.), wherein Plaintiff alleges in a complaint that he’s been
diagnosed with schizophrenia and a personality disorder, and has another personality. See Williams
v. Hall et al., 16-cv-6830, Docket Sheet (E.D.N.Y.), DE [1].

                                                  26
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 27 of 43 PageID #: 3005




      Initially, for the nature of the psychological problem at issue, a diagnosis of

schizophrenia weighs in favor of admission. Here, in Plaintiff’s January 28, 2016

deposition transcript, a portion of which Defendants included with their summary

judgment motion, Williams stated that he was diagnosed with schizophrenia while

incarcerated at Suffolk County Jail. See Deposition Excerpts of Stoker Williams, DE

[127-7], Ex. B to First Motion for Summary Judgment, 12-13. Further, as Defendants

assert in their opposition, at his criminal trial Plaintiff testified that another

personality, Malik, committed his crimes. See Def. Opp. at 4. These facts are directly

relevant to Williams’s credibility at trial.

      Next, Plaintiff’s statement regarding schizophrenia he made during his

January 28, 2016 deposition is sufficiently recent. See, e.g., Hernandez v. Kelly, 09-

cv-1576, 2011 WL 2117611, at *5 (E.D.N.Y. May 27, 2011) (“[P]laintiff’s diagnosis in

2004 is close enough in time to the underlying event (less than ten years) to be

probative, where one can reasonably conclude that plaintiff's condition may have been

evident on the day of the incident.”)


      Finally, whether Plaintiff suffered from the issue during the events to which

he will testify, given that his allegations span from September 2013, which is when

he entered jail, through at least April 2016, if he was diagnosed with schizophrenia

while incarcerated, at least prior to his January 28, 2016 deposition, it was

undoubtedly present during at least some of the events to which he will testify.


          c. Conclusion




                                               27
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 28 of 43 PageID #: 3006




        Here, the fact that Plaintiff claims he was diagnosed with schizophrenia while

in jail, which presumably was present during the time period spanning his

allegations, coupled with his claim that an alternate personality named Malik

committed his crimes, see Def. Opp. at 4, the Court finds that Plaintiff’s mental health

history is admissible on these two issues. See, e.g., Lewis v. Velez, 149 F.R.D. 474,

484–85 (S.D.N.Y. 1993) (allowing admission of parts of psychiatric history that

describe hallucinations and delusions). Accordingly, Plaintiff’s motion to preclude

evidence of his psychological history is denied.

                iv.     Plaintiff’s Other Civil Lawsuits or Civilian Complaints

        In his motion, Plaintiff states that “he objects to Defendants introducing any

evidence or testimony regarding other lawsuits filed by Plaintiff to show that he has

a character trait or propensity for litigiousness and, therefore, lacks credibility.” Pl.

Mem. at 16. Plaintiff specifically references the lawsuits he commenced in 2015 and

2016 against Suffolk County Medical Examiner Odette Hall, Suffolk County District

Attorney Thomas Spota, and Suffolk County. 10

            a. Legal Standards
        It is improper for a court to admit evidence of prior lawsuits for the purpose of

demonstrating that a plaintiff is a “chronic litigant.” See Outley v. City of New York,

837 F.2d 587, 591-92 (2d Cir. 1988); Jean-Laurent v. Hennessy, 840F.Supp. 2d 529,

542 (E.D.N.Y. 2011). Further, Fed. R. Evid. 404(b) prohibits the admission of evidence

of prior acts in order to prove action in conformity with character. Fed. R. Evid.


10In Defendants’ motion, they only seek to introduce a lawsuit filed by Plaintiff in 2016. See Def. Opp.
at 8. Thus, the court will only address this lawsuit.

                                                  28
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 29 of 43 PageID #: 3007




404(b); see also Ragin v. Newburgh Enlarged City School Dist., 2011 WL 2183175, at

*2 (S.D.N.Y. June 3, 2011). Evidence of prior or subsequent lawsuits can, however,

be admitted to “show a possible cause of . . . injury unrelated to the acts of the

defendant,” Brewer v. Jones, 222 Fed. App’x 69, 70 (2d Cir. 2007), or if it is offered for

a different purpose under Rule 404(b). Fed. R. Evid. 404(b); see Outley, 837 F.2d at

592; see also Napolitano v. Synthes, Inc., No. 09-cv-828, 2014 WL 12868859, at *2 (D.

Conn. May 2, 2014). As set forth above, Rule 404(b) requires a two-step analysis:

“first, consideration of whether the evidence fits within the exceptions listed in the

rule and, second, balancing the probative value of the evidence against the likelihood

of undue prejudice, equivalent to the analysis under Rule 403.” Outley, 837 F.2d at

592 (citing Fed. R. Evid. 404, Notes of Advisory Committee).


          b. Application
      Plaintiff’s motion to bar introduction of this lawsuit is granted in part and

denied in part. In their opposition, Defendants seek to introduce evidence of a

subsequent lawsuit brought by Plaintiff to impeach his “credibility and ability to

perceive, recall or testify accurately,” and because it is probative on this issue of

damages for the intentional infliction of emotional distress claim. See Def. Opp. at 7-

8. Defendants argue that the lawsuit, see Williams v. Hall et al., 16-cv-6830, Docket

Sheet (E.D.N.Y.), confirms that Williams suffers from schizophrenia, references a

psychotic episode and an alternate personality, and is probative on the issue of

damages since in the lawsuit, Plaintiff sues, inter alia, the medical examiner from his

trial for intentional infliction of emotional distress, claiming she lied when she said


                                           29
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 30 of 43 PageID #: 3008




the victim was shot in the back of her head. Id. As a result, the lawsuit is not being

introduced to show that he is a chronic litigant, rather, it is being introduced for

another purpose, to impeach Williams’s credibility and show inconsistency in his

statements. The Court agrees that these portions of the lawsuit concerning Plaintiff’s

schizophrenia, a psychotic episode, and an alternate personality are admissible.


      However, certain allegations made in this lawsuit are inadmissible under Rule

403 as unduly prejudicial. The complaint in the lawsuit references the fact that

Plaintiff shot his victim.   See Williams v. Hall et al., 16-cv-6830, Docket Sheet

(E.D.N.Y.), DE [1]. Thus, because certain statements made during the course of this

lawsuit are relevant to Plaintiff’s intentional infliction of emotional distress claim

and his credibility, the Court finds that introducing portions of the lawsuit, in which

Plaintiff references that he shot the victim of his crimes, would be inappropriate.


          c. Conclusion
      Accordingly, Plaintiff’s motion in limine is granted in part only to the extent

that statements concerning his criminal history made in the context of this litigation

may not be introduced.


             v.     Preclusion of Video Footage and Adverse Inference
                    Instruction

      Williams next claims that Defendants destroyed surveillance footage from

Riverhead Correctional Facility that likely contained information favorable to his

claims. See Pl. Adverse Inference Mem., 2-3. Based on this conduct, Plaintiff argues

that Defendants’ spoliation of the video footage warrants an adverse inference


                                          30
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 31 of 43 PageID #: 3009




instruction to the jury. See id. at 3, 7-9. For the reasons set forth below, Plaintiff’s

motion regarding spoliation and an adverse inference is denied.

          a. Legal Standards
      Spoliation is “the destruction or significant alteration of evidence, or the failure

to preserve property for another’s use as evidence in pending or reasonably

foreseeable litigation.” West v. Goodyear Tire & Rubber Co., 167 F.3d 776, 779 (2d

Cir.1999). It is widely accepted in the Second Circuit that parties should not benefit

from spoliation, and a federal district may impose sanctions under Federal Rule of

Civil Procedure 37(b) or pursuant to “its inherent power to manage its own affairs”

when a party destroys evidence. See Residential Funding Corp. v. DeGeorge

Financial Corp., 306 F.3d at 99, 107 (2d Cir. 2002); see also Zubalake v. UBS Warburg

LLC, 220 F.R.D. 212, 216 (S.D.N.Y. 2003).


      A court will only order an adverse inference instruction if the requesting party

can establish “(1) that the party having control over the evidence had an obligation

to preserve it at the time it was destroyed; (2) that the records were destroyed with a

‘culpable state of mind’; and (3) that the destroyed evidence was ‘relevant’ to the

party’s claim or defense such that a reasonable trier of fact could find that it would

support that claim or defense.” Official Committee of Unsecured Creditors of Exeter

Holdings, Ltd. v. Haltman et al, No. 13-cv-5475, 2015 WL 5027899, at *7 (E.D.N.Y.

Aug. 25, 2015), report and recommendation adopted, No. 13-CV-5475, 2016 WL

128154 (E.D.N.Y. Jan. 12, 2016) (citing Residential Funding Corp. v. DeGeorge

Financial Corp., 306 F.3d 99, 107 (2d Cir. 2002)).


                                           31
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 32 of 43 PageID #: 3010




      For the duty to preserve, parties are obliged to preserve evidence when the

party has notice that the evidence is relevant to litigation. Kronisch v. United States,

150 F.3d 112, 126 (2d Cir. 1998). This involves two related inquiries: “when does the

duty to preserve attach, and what evidence must be preserved?” Hernandez v.

Hacienda Mexicana Corp., No. 17-5608, 2018 WL 6427639, at *4 (S.D.N.Y. Dec. 6,

2018) (citing Zubulake, 220 F.R.D. 212, 220 (S.D.N.Y. 2003)). The obligation to

preserve arises when “the party has notice that the evidence is relevant to litigation,

and . . . this obligation may arise prior to the filing of a suit if the litigation is

reasonably anticipated.”    Toussie v. Cnty of Suffolk, No. 01-cv-6716, 2007 WL

4565160, at *6 (E.D.N.Y. Dec. 21, 2007).       Further, “[o]nce the duty to preserve

evidence attaches, a party must save any evidence that it ‘reasonably should know is

relevant’ to an anticipated action.” Taylor v. City of New York, 293 F.R.D. 601, 611

(S.D.N.Y. 2013).    A litigant is under no duty to retain every document in its

possession, but it is “under a duty to preserve what it knows, or reasonably should

know, is relevant in the action, is reasonably calculated to lead to the discovery of

admissible evidence, is reasonably likely to be requested during discovery and/or is

the subject of a pending discovery request.” Haltman, 2015 WL 5027899, at *7 (citing

Zubalake, 220 F.R.D. at 217) (internal citations omitted). This covers documents or

tangible things made by those who have discoverable information “that the disclosing

party may use to support its claims or defenses.” Fed. R. Civ. P. 26(a)(1)(A). It can

also include documents prepared for those individuals, as well as any information




                                          32
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 33 of 43 PageID #: 3011




relevant to the claims or defenses of any other party. Id.; see also Fed. R. Civ. P.

26(b)(1).


       Moreover, even in instances where a party has breached its obligation to

preserve, “sanctions will only be warranted if the party responsible for the loss had a

sufficiently culpable state of mind.” In re WRT Energy Sec. Litig., 246 F.R.D. 185, 195

(S.D.N.Y. 2007); see also Kronisch v. U.S., 150 F.3d 112, 127 (2d Cir. 1998) (“Once a

court has concluded that a party was under an obligation to preserve the evidence

that it destroyed, it must then consider whether the evidence was intentionally

destroyed, and the likely contents of that evidence.”). A party is culpable if it can be

shown that the evidence was destroyed “knowingly, even if without intent to breach

a duty to preserve it, or negligently.” Residential Funding Corp., 306 F.3d at 108. “In

the discovery context, negligence is a failure to conform to the standard of what a

party must do to meet its obligation to participate meaningfully and fairly in the

discovery phase of a judicial proceeding.” In re Pfizer Secs. Litig., 288 F.R.D. 297, 314

(S.D.N.Y. 2013) (internal quotations omitted). “Once the duty to preserve attached,

any destruction [of relevant evidence] is, at a minimum, negligent.” Taylor, 293

F.R.D. at 612 (quoting Slovin, 2013 WL 840865, at *4).


       Finally, “[r]elevance may be assumed where the breaching party acted in bad

faith or with gross negligence.” Haltman, 2015 WL 5027899, at *9 (citing Neverson-

Young v. Blackrock, Inc., 09-cv-6716, 2011 WL 3585961, at *2 (S.D.N.Y. Aug. 11,

2011)). However, where the Defendants were merely negligent, Plaintiff must

demonstrate not just ordinary relevance, but that the spoliated evidence “would have

                                           33
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 34 of 43 PageID #: 3012




been of some ‘assistive relevance’ and favorable to the moving party’s claims or

defenses.” Residential Funding, 306 F.3d at 108-10. The burden is on Plaintiff to

show, via some extrinsic evidence, that the destroyed surveillance footage would have

been favorable to him. Taylor, 293 F.R.D. at 613 (quoting Treppel v. Biovail Corp.,

249 F.R.D. 111, 122 (S.D.N.Y. 2008)). This burden is counterbalanced by the Court’s

recognition that too strict of a standard would “allow parties who have destroyed

evidence to profit from that destruction.” In re Pfizer, 288 F.R.D. at 315.


          b. Application

                 i. Duty to Preserve
      Williams claims that the duty to preserve attached when the Complaint was

filed on September 26, 2014. See Pl. Adverse Inference Mem. at 4; see generally

Compl. Defendant argues that it was not served with the Complaint until February

6, 2015, so the obligation would not attach until that date. See Def. Opp. at 10. “The

obligation to preserve evidence arises when the party has notice that the evidence is

relevant to litigation—most commonly when suit has already been filed, providing

the party responsible for the destruction with express notice, but also on occasion in

other circumstances, as for example when a party should have known that the

evidence may be relevant to future litigation.” Kronisch v. United States, 150 F.3d

112, 126 (2d Cir. 1998). Here, Defendants were not served with the Complaint until

February 6, 2015. Plaintiff has presented no facts demonstrating that Defendants

were aware that the video footage was relevant to litigation prior to this date. Thus,




                                          34
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 35 of 43 PageID #: 3013




the Court concludes that February 6, 2015 is the date on which Defendants’ obligation

to preserve the relevant evidence attached.


      Moreover, video footage from the Suffolk County jail may be relevant to

Plaintiff’s claims. As an inmate of the jail at the time his claims allegedly occurred,

footage could prove helpful in understanding the facts. Defendants argue that the

video camera recording system has only a finite amount of space, and old files are

overridden once the server becomes full. See Def. Opp. at 9. This is not an excuse for

not preserving surveillance footage however; once the Complaint was served on

February 6, 2015, Defendants should have gone into the server and preserved as

much footage as was maintained on that date. See, e.g., Taylor v. City of New York,

293 F.R.D. 601, 611-12 (S.D.N.Y. 2013) (holding that all three hours of surveillance

footage of Plaintiff was relevant to the lawsuit, not just the cherry-picked segments

that Defendant deemed relevant); Slovin v. Target Corp., No. 12-cv-863, 2013 WL

840865, at *3 (S.D.N.Y. Mar. 7, 2013) (Defendant’s duty to preserve required that it

save “an unedited version of the footage”). According to Defendants, the servers

maintain a minimum of thirty days of footage, and may maintain as much as ninety

days of footage. See Def. Opp. at 9. Thus, as of February 6, 2015, it is possible that

Defendants had the ability to potentially preserve footage for dates 90 days prior,

which would include Plaintiff’s request for footage from November 25, 2014 and




                                          35
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 36 of 43 PageID #: 3014




December 24, 2014.         Defendants were under an obligation to preserve all of this

footage, provided it had not been wiped from the servers as of February 6, 2015. 11


                  ii. Culpable State of Mind
       Here, the duty to preserve surveillance footage for the dates above attached

before it may have been destroyed. See III(v)(b)(i), supra. At a minimum, then,

Defendants were negligent in allowing the servers to delete footage after February 6,

2015. See Taylor, 293 F.R.D. at 216. Despite Plaintiff’s claim, however, Defendants

did not act with gross negligence. The Second Circuit has rejected any per se holdings

of negligence based on the failure to institute a litigation hold, and there has been no

evidence offered to suggest that Defendants willfully deleted any footage. See Chin

v. Port Authority of New York & New Jersey, 685 F.3d 135, 162 (2d Cir. 2012). Once

Defendants received Plaintiff’s March 19, 2015 request for video footage, they assert

that they made all footage available to the Plaintiff and placed a litigation hold on a

month of video footage for Plaintiff’s housing area.             See Def. Opp. at 10. This

demonstrates that, while Defendant’s preservation policies in general may be

imperfect, and they should have put a litigation hold on the videos by February 6,

2015, the deletion of surveillance footage was simple negligence. See Chin, 685 F.3d

at 162 (holding that the failure to instigate a litigation hold is only one factor in

determining whether to issue sanctions); Taylor, 293 F.R.D. at 613 (finding that

Defendants were only negligent despite their “troublingly ad hoc video retention and




11In their opposition, Defendants fail to provide the date on which the videos were wiped from the
servers.

                                               36
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 37 of 43 PageID #: 3015




preservation policies”); Zubalake, 220 F.R.D. at 221 (finding that defendant had not

been intentionally or grossly negligent).


               iii. Assistive Relevance
      The Court has scoured the record for extrinsic evidence that would

demonstrate “assistive relevance” of the deleted footage, as very little was supplied

in the parties’ moving papers. In a letter to the Court on October 28, 2015, Plaintiff

explained that the footage was relevant because it showed that “nurses took [his]

medical grievances [] but for some reason they are not on record.” See Letter from

Stoker O. Williams to Judge Lindsay dated 10/28/15 Re: Video footage, DE [76], at 1.

In Plaintiff’s Narrative Statement from December 10, 2015, Plaintiff summarized

several incidents in the jail in which he requested treatment from nurses but was

denied.   See generally Plaintiffs [sic] Narrative Statement from Pro Se Plaintiff

Stoker Olukotun Williams dated 12/5/2015, DE [85]. These incidents were likely

captured on the jail’s surveillance footage. Unfortunately however, the Court cannot

assume the veracity of these claims in the absence of any corroborating evidence.

There is no relevant sworn testimony, either from depositions or affidavits, and no

other extrinsic evidence that the destroyed surveillance footage would have been

favorable to Plaintiff. Accordingly, the Court finds that Plaintiff has not met his

burden of demonstrating that the deleted footage would have assisted his case at

trial. See, e.g., Barnes v. Harling, 368 F.Supp. 3d 573, 608-09 (W.D.N.Y. 2019)

(finding that Plaintiff had failed to demonstrate that video footage would support his

claim); Slater v. Lacapruccia, No. 13-cv-1079S, 2019 WL 1723515, at *5 (W.D.N.Y.


                                            37
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 38 of 43 PageID #: 3016




Apr. 18, 2019) (holding that Plaintiff could not demonstrate that the destroyed

audiotape contained information favorable to his case).


          c. Conclusion


      For the reasons set forth above, Plaintiff’s motion that Defendants be

precluded from offering into evidence or eliciting any testimony related to video

footage from Riverhead Correctional Facility, and that an adverse inference

instruction be given, is denied.


      B. Defendants’ Motion

      In Defendants’ unopposed letter motion, they seek to preclude Williams from

introducing evidence regarding a prior Section 1983 civil rights suit against Geraci,

which also addressed a constitutional claim based on denial of medical care, related

to the provision of hormone medication to a transgender inmate. See Sunderland v.

Geraci, et al., 13-cv-4838, Docket Sheet (E.D.N.Y.) (the “Sunderland Case”); Def. Ltr.

Motion at 1. Defendants assert that in that case, the claim was tried and a jury

returned a verdict against Geraci in favor of the plaintiff, which he disagrees with, as

he maintains that he did not violate the plaintiff’s rights. See id.

      Defendants argue that evidence of the prior lawsuit should be inadmissible

pursuant to Rule 404(b) because it would constitute propensity evidence and would

only serve to prejudice the jury. Id at 2. Defendants further assert that under Rule

403, any probative value of the prior complaint would be substantially outweighed by

the danger of unfair prejudice to Geraci. Id.     Because evidence of this lawsuit is

barred under Rule 403, the Court will not conduct a Rule 404(b) analysis.

                                           38
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 39 of 43 PageID #: 3017




   i.       Legal Standards
         As set forth above, pursuant to Rule 403, “[t]he court may exclude relevant

evidence if its probative value is substantially outweighed by a danger of one or more

of the following: unfair prejudice, confusing the issues, misleading the jury, undue

delay, wasting time, or needlessly presenting cumulative evidence.” Fed. R. Evid.

403. In examining prior lawsuits brought against defendants for relevance and

analyzing them under the probative-prejudice balancing test, this question of

admissibility “depends on the nature of the prior lawsuit, including whether the prior

lawsuit is sufficiently related to the instant case, and the purpose for which such

evidence will be used at trial.” Bermudez v. City of New York, No. 15-cv-3240, 2019

WL 136633, at *7 (E.D.N.Y. Jan. 8, 2019). Further, “[u]nrelated prior lawsuits are

unlikely to yield evidence sufficiently probative to overcome the risk of unfair

prejudice to defendants or confusing the issues for the jury,” id. (citing Nibbs v.

Goulart, 822 F.Supp.2d 339, 341 (S.D.N.Y. 2011)), but “evidence of factually similar

lawsuits introduced for a permissible purpose under Rule 404(b) may be admitted.”

Id. (citing Bourguignon v. Lantz, No. 05-CV-0245, 2008 WL 4183439, at *1 (D. Conn.

Sept. 10, 2008)).


   ii.      Application

         At the outset, the Court notes that Defendants’ letter motion does not point to

any instance of Plaintiff seeking to admit evidence of the Sunderland Case. The

Court observes, however, that the Proposed Pretrial Order, which was approved for

filing by the Honorable Arlene R. Lindsay on February 19, 2016, includes, as a


                                            39
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 40 of 43 PageID #: 3018




proposed exhibit for Plaintiff, “Cases related to Suffolk Jail.” See Proposed Pretrial

Order, 8. Further, in Plaintiff’s 56.1 Counterstatement, Williams expresses his

intention to cite to a federal lawsuit, and an attached newspaper article about the

lawsuit, filed by a doctor named Patricia Dillon against Suffolk County concerning

the practices of the medical unit at Suffolk County Jail. Pl.’s 56.1 Counterstmt., ¶

41. Plaintiff, quoting from the article, asserts that the doctor “exposed practices that

violate inmates’ rights,” that “serious injuries weren’t treated,” that inmates were

“abused” and received “shoddy medical care,” and that this is a common practice. Id.

Plaintiff states that he plans to cite the federal lawsuit because in it Dillon says that

the medical unit at Suffolk County Jail “has practiced deliberately indifferent actions

and it is widespread.” Id.      In an exhibit to Plaintiff’s Supplemental Rule 56.1

Counterstatement, DE [131-4], Williams includes a print-out of a ruling on a

summary judgment motion which shows that Geraci was also a defendant in that

matter. See DE [131-4], 7-16; Dillon v. Suffolk Cty. Dep’t of Health Servs., 917 F.

Supp. 2d 196 (E.D.N.Y. 2013). In that case, the plaintiff asserted a First Amendment

retaliation claim and a claim pursuant to the New York State whistleblower statute

against Defendants Suffolk County, Dr. Humayun Chaudhry, and Geraci based on,

inter alia, her complaints about indifferent medical treatment to prisoners and

possible prisoner abuse at Riverhead Correctional Facility in Suffolk County, New

York. See Dillon, 917 F. Supp. 2d at 200. In relation to Geraci, she alleged that he

told her patients were denied medical treatments and delayed in being started on

medication when they arrived. Id.      She also alleged other instances of inadequate



                                           40
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 41 of 43 PageID #: 3019




treatment at the jail. See id. at 200-201. The summary judgment motion was granted

in part and denied in part. Id. at 217.


        Based on Plaintiff’s description of the case, it appears that he is attempting to

enter it into evidence to show that deliberate indifference to medical needs is a

common occurrence at the jail. 12 Admitting this lawsuit into evidence would be

unfairly prejudicial to Geraci, and thus, it will be excluded. See Phillips v. City of

New York, 871 F. Supp. 2d 200, 203 n.2 (E.D.N.Y. 2012) (excluding, inter alia, federal

civil rights lawsuits against the defendant officers in a § 1983 civil rights case to show

evidence of “pattern and practice” conduct because the Court found “no ‘unusual

characteristics’ or evidence of a ‘unique scheme,’ and concluded that “any probative

value of the complaints would be substantially outweighed by the danger of unfair

prejudice to the Defendant Officers because the lawsuits [were] mere allegations . .

.”)


        Further, as set forth above, Plaintiff makes no reference to the Sunderland

Case against Geraci, and the Court sees no instances on the record of Williams

expressing an intention to offer Sunderland into evidence for any articulated

permissible purpose. Thus, the Court assumes that were Plaintiff to attempt to offer

this suit into evidence, it would be to show that Geraci has a propensity for deliberate

indifference to medical needs. Moreover, even if Plaintiff attempted to enter this




12In the Summary Judgment Memorandum and Order, the Court analyzed Plaintiff’s submission of
this case in the context of the issue of municipal liability, finding that the lawsuit “does not establish
a municipal custom or policy.” Summary Judgment Mem. & Order, 33. In its analysis, the Court
notes that the allegations were disputed and predate Plaintiff’s admission to the jail. Id. at 33-34.

                                                   41
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 42 of 43 PageID #: 3020




lawsuit into evidence for an otherwise permissible purpose, any probative value

would be outweighed by the potential for prejudice against Geraci in showing a recent

claim brought against him for a similar violation. See, e.g., Iverson v. Surber, 800 F.

App’x 50, 52 (2d Cir. 2020) (in an excessive force case, finding it was not an abuse of

discretion to exclude evidence that a defendant was previously sued for excessive

force).


   iii.      Conclusion


          Accordingly, Defendants’ motion to preclude evidence of the Sunderland Case

is granted. Plaintiff is also barred from admitting the Memorandum and Order for

Dillon v. Suffolk Cty. Dep’t of Health Servs., 917 F. Supp. 2d 196 (E.D.N.Y. 2013) and

related newspaper article.


IV. CONCLUSION

          For the reasons set forth herein, Plaintiff’s motions are granted in part and

denied in part, and Defendants’ motion is granted.

          Plaintiff’s motion that Defendants be precluded from offering into evidence or

eliciting any testimony related to video footage from Riverhead Correctional Facility,

and that an adverse inference instruction be given, is denied. Further, Plaintiff’s

request to appear at trial in plain clothes and unshackled is granted, with the

understanding that any concerns expressed by the US Marshal will be dealt with if

and when they are raised. Finally, Plaintiff’s motion requesting that Defendants

appear in traditional dress business clothing is granted.



                                            42
Case 2:14-cv-05742-SIL Document 234 Filed 09/30/20 Page 43 of 43 PageID #: 3021




       The following evidence is barred at trial: (1) the crimes Plaintiff was convicted

of, the facts underlying the offenses, and the length of the sentence; (2) the fact that

Williams entered jail with a gunshot wound; (3) Plaintiff’s subsequent civil lawsuit

to the extent it includes statements concerning his criminal history, see Williams v.

Hall et al., 16-cv-6830; (4) the Sunderland Case, and the Memorandum and Order for

Dillon v. Suffolk Cty. Dep’t of Health Servs., 917 F. Supp. 2d 196 (E.D.N.Y. 2013) and

related newspaper article; (5) Plaintiff’s alleged use of prostitutes pre-incarceration;

(6) Plaintiff’s grievance and disciplinary history not directly related to his claims; and

(7) that he was housed in the observation bay at Riverhead Correctional Facility due

to gang affiliation.


       The following evidence will be admitted at trial: (1) the fact that Williams was

convicted of four felonies, when he was convicted, the fact that he is currently

incarcerated and serving a sentence for felonies punishable by a term of

imprisonment of more than one year; (2) on cross-examination, Plaintiff’s statements

that another personality named Malik committed his crimes, and the fact that he did

not mention another personality in the police interrogation following his arrest; and

(3) Williams’ mental health history regarding his schizophrenia diagnosis and

statements regarding multiple personalities during the time period relevant to this

litigation.


Dated: Central Islip, New York
       September 30, 2020
                                                 s/ Steven I. Locke
                                                STEVEN I. LOCKE
                                                United States Magistrate Judge

                                           43
